TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00686-CR


In re John S. Butler


Karandal Benford, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 9024186, HONORABLE BOB PERKINS, JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Karandal Benford's appeal from a
judgment of conviction for theft.  The subject of this proceeding is John S. Butler, appellant's
counsel.
Appellant's brief was originally due May 28, 2003.  The time for filing was extended
two times on counsel's motion.  On May 30, 2003, in granting the second motion, this Court ordered
counsel to tender a brief on appellant's behalf no later than June 30, 2003.  Counsel failed to file a
brief as ordered.
Therefore, the said John S. Butler is ordered to appear in person before this Court on
the 15th day of October, at 8:30 o'clock a.m., in the courtroom of this Court, located in the Price
Daniel, Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas, then and there to
show cause why he should not be held in contempt and sanctions imposed for his failure to obey the
May 30, 2003, order of this Court.  This order to show cause will be withdrawn and the said John
S. Butler will be relieved of his obligation to appear before this Court as above ordered if the Clerk
of this Court receives appellant's brief by October 13, 2003.
It is ordered September 22, 2003.

Before Chief Justice Law, Justices B. A. Smith and Patterson
Do Not Publish